DETAILED ACTION
This is a Notice of Allowance for application 16/252,058. Receipt of the RCE, amendments, and arguments filed on 02/16/2021 is acknowledged.
Claims 1-8, 10, 11, 14-18, and 20 are pending.
Claims 9, 12, 13, and 19 are cancelled.
Claims 1-8, 10, 11, 14-18, and 20 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ansel Schwartz on 03/01/2021.
The application has been amended as follows: 

	Amend lines 5-6 of claim 1 to define --a metal ring wrapped about the pole and welded together with a spot weld so failure of the pole under load from the roof is a function of the spot weld by mechanical detachment of the weld before tensile or stretching failure of the metal material of the ring.--;

	Amend lines 1-2 of claim 2 to define --the pole has cuts 

spot weld [[of]] is about--;

	Amend lines 2-3 of claim 10 to define --have solid welds

	Amend line 2 of claim 16 to define --a metal ring--;

	Amend line 4 of claim 16 to define --detachment of the spot weld before tensile or stretching failure of the metal material of the ring; and--;

	Amend line 5 of claim 16 to define --between the pole [[on]] and the roof--;

	Amend line 5 of claim 17 to define --detachment of the spot weld before tensile or stretching failure of the metal material of the ring.--;

	Amend lines 4-5 of claim 18 to define --place; [[and]]
a metal ring wrapped about the pole and welded together with a spot weld so failure of the pole under load from the roof is a function of the spot weld by mechanical detachment of the weld before tensile or stretching failure of the metal material of the ring; and
the pole has--;

Cancel claim 19;
metal rings wrapped--;

Amend line 7 of claim 20 to define --failing by mechanical detachment of the at least one weld before tensile or stretching failure of the metal material of the respective ring.--.

Allowable Subject Matter
Claims 1-8, 10, 11, 14-18, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As explained in paragraph 38 of the present specification, the weld used to form the ring is intended to make the ring weaker such that the weld is to fail before the material of the ring fails. In the prior art references of Halbich (U.S. Patent 4,915,339) and Tupper (GB 2285643), such wood props comprise of rings that are positioned at different locations and are configured to yield as a force is applied to the prop from a roof thereof. Such rings are configured to elongate when the prop expands due to a force applied to it and thus the rings are to yield until failure of the ring material, where such rings thus allow the wood prop they are positioned around to be controlled in its expansion until the ring(s) fails. Therefore, reducing the force at which such a ring is to fail thus reduces the dimension at which the ring is capable of elongating and thus reduces the width value at which the prop is no longer constrained by the ring. It would therefore be impermissible hindsight as well as render such inventions inoperable for their intended purpose if one were to modify such rings of the prior art to meet each and every feature of the claimed inventions.
Skarbovig (U.S. Publication 2013/0129426) discloses that such rings for roof props can be constructed as yielding rings or non-yielding rings, where the non-yielding type of rings are configured to encircle the prop and fail at a minimum predetermined tension. See paragraph 6. Furthermore, such rings can have different tensile strengths at different locations of the prop. See paragraph 17. However, as taught in paragraph 19, the rings comprise of different cross sectional areas or different material properties in order to obtain such different tensile strengths and thus does not specifically disclose that a weld is instead used to form such different tensile strengths within the rings. Welds are known in the art to be constructed to a strength that is at least equal to the strength of the material it is used to connect and thus it would be impermissible hindsight to modify the invention of Skarbovig to comprise of welds that fail before the material of the ring, as well as to meet the rest of the limitations of the claimed invention.
As a note, it is understood by the limitations defining “failure of the pole under load from the roof is a function of the spot weld” that the pole yields and fails in a specific manner based on and relative to when the spot weld of the ring is to fail due to the force applied from the roof to the pole and from the pole to the ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635